
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.8


SECURITIES PURCHASE AGREEMENT


        This SECURITIES PURCHASE AGREEMENT is dated as of January 22, 2002 by
and among TRIPATH TECHNOLOGY, INC., a Delaware corporation with its principal
office at 3900 Freedom Circle, Santa Clara, California, 95054 (the "Company"),
and the persons listed as Purchasers on the signature page and on Exhibit A
hereto (the "Purchasers").

        WHEREAS, the Company desires to issue and sell to the Purchasers units
("Units"), each Unit consisting of one (1) share (the "Shares") of the
authorized but unissued Series A Preferred Stock, $0.001 par value per share, of
the Company (the "Series A Preferred Stock") and a Series A Preferred Stock
purchase warrant ("Warrants") representing the right to purchase .20 of a share
of Series A Preferred Stock (collectively, the "Warrant Shares"); and

        WHEREAS, each Purchaser wishes to purchase the Units on the terms and
subject to the conditions set forth in this Agreement.

        NOW THEREFORE, in consideration of the mutual agreements,
representations, warranties and covenants herein contained, the parties hereto
agree as follows:

        1.    Definitions. As used in this Agreement, the following terms shall
have the following respective meanings:

        (a)  "Affiliate" of a party, means any corporation or other business
entity controlled by, controlling or under common control with such party. For
this purpose "control" shall mean direct or indirect beneficial ownership of
fifty percent (50%) or more of the voting or income interest in such corporation
or other business entity.

        (b)  "Closing Date" means the date of the Closing.

        (c)  "Exchange Act" means the Securities Exchange Act of 1934, as
amended, and all of the rules and regulations promulgated there under.

        (d)  "Initial Closing Date" means the date of the Initial Closing.

        (d)  "Registration Rights Agreement" shall mean that certain
Registration Rights Agreement, dated as of the date hereof, among the Company
and the Purchasers.

        (e)  "SEC" shall mean the Securities and Exchange Commission.

        (f)    "Securities Act" shall mean the Securities Act of 1933, as
amended, and all of the rules and regulations promulgated there under.

        2.    Purchase and Sale of Units

        2.1    Purchase and Sale.    Subject to and upon the terms and
conditions set forth in this Agreement, the Company agrees to issue and sell to
the Purchasers severally and not jointly, and each Purchaser hereby agrees to
purchase from the Company severally and not jointly, at the Closing, the number
of Units set forth opposite the name of the Purchaser under the heading "Number
of Units to be Purchased" on Exhibit A hereto, at a purchase price per Unit of
$30.00. In addition, the Company shall issue Warrants to the Holders
representing the right to purchase that number of shares of Series A Preferred
Stock equal to twenty percent (20%) of that number of shares of Series A
Preferred Stock purchased by the Holder as listed on Exhibit A as described
above. The exercise price for each Warrant shall be $39.00 per share of Series A
Preferred Stock. The total purchase price payable by each Purchaser for the
number of Units that the Purchaser is hereby purchasing is set forth on
Exhibit A hereto. The Series A Preferred Stock will have the

1

--------------------------------------------------------------------------------

rights, preferences, privileges and restrictions set forth in the Certificate of
Designations filed as part of the Certificate of Incorporation of the Company
establishing the rights, preferences and privileges of the Series A Preferred
Stock and which is attached hereto as Schedule 2.1, and the Warrants shall have
such terms as set forth in Exhibit B attached hereto.

        2.2    Closing.    The initial closing (the "Initial Closing") and any
additional any closing subsequent to the Initial Closing (each a "Subsequent
Closing," and together with the Initial Closing, each a "Closing") of the
transactions contemplated under this Agreement shall take place upon receipt of
a wire transfer or other form of payment in same day funds from each Purchaser
of the amount of the purchase price to the escrow account established by
Emerging Growth Equities, Ltd. (the "Placement Agent") at First Union National
Bank as escrow agent (the "Escrow Agent") pursuant to the terms of the escrow
agreement among the Company, the Placement Agent and the Escrow Agent, together
with an executed copy of this Agreement. The purchase and sale of the Units
shall take place at the offices of Gray Cary Ware & Freidenrich LLP, 400
Hamilton Avenue, Palo Alto, CA 94301-1833, and the acceptance by the Company of
the Purchaser's purchase of Units. Within three business days of the Closing,
the Company shall deliver to each Purchaser a single stock certificate and a
single warrant certificate in the form attached hereto as Exhibit B, each
registered in the name of the Purchaser, representing the number of shares of
Series A Preferred Stock and Warrants purchased by the Purchaser, as computed
pursuant to Section 2.1 hereof.

        3.    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchasers as of the Closing Date as follows:

        3.1    Incorporation.    The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is qualified to do business in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification, except
where the failure to so qualify would not have a material adverse effect upon
the Company. The Company has all requisite corporate power and authority to
carry on its business as now conducted.

        3.2    Capitalization.    The authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock, par value of $0.001, of which
27,231,988 shares were outstanding as of November 30, 2001 and 5,000,000 shares
of Preferred Stock, par value of $0.001, 865,200 of which have been designated
Series A Preferred Stock, of which no shares are outstanding on the date hereof.
Except as set forth in Schedule 3.2 hereto, there are no existing options,
warrants, calls, preemptive (or similar) rights, subscriptions or other rights,
agreements, arrangements or commitments of any character obligating the Company
to issue, transfer or sell, or cause to be issued, transferred or sold, any
shares of the capital stock of the Company or other equity interests in the
Company or any securities convertible into or exchangeable for such shares of
capital stock or other equity interests, and there are no outstanding
contractual obligations of the Company to repurchase, redeem or otherwise
acquire any shares of its capital stock or other equity interests.

        3.3    Authorization.    All corporate action on the part of the Company
and its officers, directors and stockholders necessary for the authorization,
execution, delivery and performance of this Agreement and the Registration
Rights Agreement and the consummation of the transactions contemplated herein
and therein has been taken. When executed and delivered by the Company, each of
this Agreement and the Registration Rights Agreement shall constitute the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other laws affecting creditors' rights generally
and by general equitable principles. The Company has all requisite corporate
power to enter into this Agreement and the Registration Rights Agreement and to
carry

2

--------------------------------------------------------------------------------




out and perform its obligations under the terms of this Agreement and the
Registration Rights Agreement.

        3.4    Valid Issuance of the Units.    The Shares and the Warrant Shares
being purchased by the Purchasers hereunder will, upon issuance pursuant to the
terms hereof and thereof, be duly authorized and validly issued, fully paid and
nonassessable and have been duly reserved for issuance.

        3.5    Offering.    No form of general solicitation or general
advertising was used by the Company or its representatives in connection with
the offer, sale or issuance of the Shares and the Warrants. In reliance on the
representations and warranties of the Purchasers in Section 4 hereof, the offer,
sale and issuance of the Shares and the Warrants in conformity with the terms of
this Agreement will not result in a violation of the requirements of Section 5
of the Securities Act of 1933, as amended.

        3.6    Financial Statements.    The Company has made available to the
Purchasers its audited Statements of Operations, Stockholders' Equity and Cash
Flows for the fiscal year ended December 31, 2000, its audited Balance Sheet as
of December 31, 2000, and its unaudited Statements of Operations, Stockholders'
Equity and Cash Flows for the nine months ended September 30, 2001 and its
unaudited Balance Sheet as of September 30, 2001. All such financial statements
are hereinafter referred to collectively as the "Financial Statements." The
Financial Statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved,
and fairly present, in all material respects, the financial position of the
Company and the results of its operations as of the date and for the periods
indicated thereon, except that the unaudited financial statements may not be in
accordance with generally accepted accounting principles because of the absence
of footnotes normally contained therein and are subject to normal year-end audit
adjustments which, individually and in the aggregate, will not be material.
Since September 30, 2001, to the Company's knowledge, there has been no material
adverse change (actual or threatened) in the assets, liabilities (contingent or
other), affairs, operations, prospects or condition (financial or other) of the
Company. Notwithstanding anything to the contrary in this Agreement, the
Company's current financial performance may vary materially from expectations
disclosed in the Company's SEC Documents (as such term is defined below) and
other publicly released information by the Company due to corporate response to
recent market volatility and uncertainty in the Company's markets.

        3.7    SEC Documents.    The Company has informed the Purchasers of the
accessibility of the following documents on www.sec.gov: the Company's Annual
Report on Form 10-K for the year ended December 31, 2000, the Company's
Quarterly Report on Form 10-Q for the nine months ended September 30, 2001, and
any other statement, report, registration statement (other than registration
statements on Form S-8) or definitive proxy statement filed by the Company with
the SEC during the period commencing December 31, 2000, and ending on the date
hereof (all such materials being called, collectively, the "SEC Documents"). As
of their respective filing dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act or the Securities Act, as
applicable, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading, as of their respective
filing dates, except to the extent corrected by a subsequently filed SEC
Document.

        3.8    Consents.    All consents, approvals, orders and authorizations
required on the part of the Company in connection with the execution, delivery
or performance of this Agreement and the Registration Rights Agreement and the
consummation of the transactions contemplated herein,

3

--------------------------------------------------------------------------------




other than for Regulation D and state blue sky filings with respect to the sale
of Units which will be made post-closing in accordance with such laws, and
therein have been obtained and will be effective as of the Closing Date.

        3.9    No Conflict.    The execution and delivery of this Agreement and
the Registration Rights Agreement by the Company and the consummation of the
transactions contemplated hereby and thereby will not conflict with or result in
any violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to a loss of a material benefit under (i) any provision of the
Certificate of Incorporation or Bylaws of the Company or (ii) any agreement or
instrument, permit, franchise, license, judgment, order, statute, law,
ordinance, rule or regulations, applicable to the Company or its properties or
assets.

        3.10    Placement Agent.    In consideration for services rendered by
the Placement Agent in placing the Units, the Company has agreed to pay the
Placement Agent an aggregate commission consisting of (i) a cash payment equal
to five percent (5%) of the gross proceeds of the sale of the Units sold under
this Securities Purchase Agreement and (ii) an option to purchase that number of
Units equal to three percent (3%) of the Units sold under this Securities
Purchase Agreement at an exercise price equal to $30.00 per Unit. Other than as
set forth herein, the Company has no obligation to pay brokers' fees or
commissions by virtue of the sale of the Units.

        3.11    NASDAQ National Market.    The Company's Common Stock is listed
on the NASDAQ National Market System, and there are no proceedings to revoke or
suspend such listing and the Company has not received any communication from the
NASDAQ National Market System with respect to any pending or threatened
proceeding that would give rise to a delisting. After obtaining the approval of
the Company's stockholders to the issuance of the Common Stock issuable upon
conversion of the Series A Preferred Stock (the "Approval"), the Company shall
apply for the listing of the Common Stock issuable upon conversion of the
Series A Preferred Stock and upon conversion of the Series A Preferred Stock
issuable upon conversion of the Warrant Shares, on the NASDAQ National Market
System, if required by NASDAQ.

        3.12    Absence of Litigation.    There is no action, suit or proceeding
or, to the Company's knowledge, any investigation, pending or threatened by or
before any governmental body against the Company and in which an unfavorable
outcome, ruling or finding in any said matter, or for all matters taken as a
whole, might have a material adverse effect on the Company. The foregoing
includes, without limitation, any such action, suit, proceeding or investigation
that questions this Agreement or the Registration Rights Agreement or the right
of the Company to execute, deliver and perform under same.

        4.    Representations and Warranties of the Purchasers. Each Purchaser,
severally and not jointly, represents and warrants to the Company as of the
Closing Date as follows:

        4.1    Authorization.    All action on the part of the Purchaser and, if
applicable, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of this Agreement and the
Registration Rights Agreement and the consummation of the transactions
contemplated herein and therein has been taken. When executed and delivered,
each of this Agreement and the Registration Rights Agreement will constitute the
legal, valid and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms, except as such may be limited by
bankruptcy, insolvency, reorganization or other laws affecting creditors' rights
generally and by general equitable principles. The Purchaser has all requisite
power or corporate power, whichever is applicable, to enter into each of this
Agreement and the Registration Rights Agreement and to carry out and perform its
obligations under the terms of this Agreement and the Registration Rights
Agreement.

4

--------------------------------------------------------------------------------

        4.2    Purchase Entirely for Own Account.    The Purchaser is acquiring
the Units being purchased by it hereunder for investment, for its own account,
and not for resale or with a view to distribution thereof in violation of the
Securities Act.

        4.3    Investor Status; Etc.    The Purchaser certifies and represents
to the Company that at the time the Purchaser acquires any of the Units, the
Purchaser will be an "Accredited Investor" as defined in Rule 501 of
Regulation D promulgated under the Securities Act and was not organized for the
purpose of acquiring the Units. The Purchaser's financial condition is such that
it is able to bear the risk of holding the Units for an indefinite period of
time and the risk of loss of its entire investment. The Purchaser has been
afforded the opportunity to ask questions of and receive answers from the
management of the Company concerning this investment and has sufficient
knowledge and experience in investing in companies similar to the Company in
terms of the Company's stage of development so as to be able to evaluate the
risks and merits of its investment in the Company.

        4.4    Units Not Registered.    The Purchaser understands that the Units
and the securities that make up the Units have not been registered under the
Securities Act, by reason of their issuance by the Company in a transaction
exempt from the registration requirements of the Securities Act, and that the
Units must continue to be held by the Purchaser unless a subsequent disposition
thereof is registered under the Securities Act or is exempt from such
registration. The Purchaser understands that the exemptions from registration
afforded by Rule 144 (the provisions of which are known to it) promulgated under
the Securities Act depend on the satisfaction of various conditions, and that,
if applicable, Rule 144 may afford the basis for sales only in limited amounts.

        4.5    No Conflict.    The execution and delivery of this Agreement and
the Registration Rights Agreement by the Purchaser and the consummation of the
transactions contemplated hereby and thereby will not conflict with or result in
any violation of or default by the Purchaser (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to a loss of a material benefit under (i) any
provision of the organizational documents of the Purchaser or (ii) any agreement
or instrument, permit, franchise, license, judgment, order, statute, law,
ordinance, rule or regulations, applicable to the Purchaser or its properties or
assets.

        4.6    Consents.    All consents, approvals, orders and authorizations
required on the part of the Purchaser in connection with the execution, delivery
or performance of this Agreement and the consummation of the transactions
contemplated herein have been obtained and are effective as of the Closing Date.

        4.7    Escrow Agreement.    In connection with and in consideration of
this Agreement, each Purchaser hereby adopts and agrees to be bound by the terms
and conditions of the Escrow Agreement (the "Escrow Agreement"), dated as of
January 22, 2002, by and between the Company, the Escrow Agent and the Placement
Agent in the form attached hereto as Exhibit C, as if the Purchaser had executed
such Escrow Agreement.

        5.    Conditions Precedent.

        5.1.  Conditions to the Obligation of the Purchasers to Consummate the
Closing. The obligation of the Purchasers to consummate the Closing and to
purchase and pay for the Units being purchased by it pursuant to this Agreement
is subject to the satisfaction of the following conditions precedent:

(a)The representations and warranties contained herein of the Company shall be
true and correct on and as of the Closing Date with the same force and effect as
though made on and as of the Closing Date (it being understood and agreed by the
Purchasers that, in the case of any representation and warranty of the Company
contained herein which is not

5

--------------------------------------------------------------------------------

hereinabove qualified by application thereto of a materiality standard, such
representation and warranty need be true and correct only in all material
respects in order to satisfy as to such representation or warranty the condition
precedent set forth in the foregoing provisions of this Section 5.1(a)).

(b)The Registration Rights Agreement shall have been executed and delivered by
the Company.

(c)The Company shall have performed all obligations and conditions herein
required to be performed or observed by the Company on or prior to the Closing
Date.

(d)No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay the Closing,
shall have been instituted before any court, arbitrator or governmental body,
agency or official and shall be pending.

(e)The purchase of and payment for the Units by the Purchasers shall not be
prohibited by any law or governmental order or regulation. All necessary
consents, approvals, licenses, permits, orders and authorizations of, or
registrations, declarations and filings with, any governmental or administrative
agency or of any other person with respect to any of the transactions
contemplated hereby, other than for Regulation D and state blue sky filings with
respect to the sale of the Units, shall have been duly obtained or made and
shall be in full force and effect.

(f)All instruments and corporate proceedings in connection with the transactions
contemplated by this Agreement to be consummated at the Closing shall be
satisfactory in form and substance to the Purchasers, and the Purchasers shall
have received copies (executed or certified, as may be appropriate) of all
documents which the Purchasers may have reasonably requested in connection with
such transactions.

        5.2.  Conditions to the Obligation of the Company to Consummate the
Closing. The obligation of the Company to consummate the Closing and to issue
and sell to the Purchasers the Units to be purchased at the Closing is subject
to the satisfaction of the following conditions precedent:

(a)The representations and warranties contained herein of each Purchaser shall
be true and correct on and as of the Closing Date with the same force and effect
as though made on and as of the Closing Date (it being understood and agreed by
the Company that, in the case of any representation and warranty of a Purchaser
contained herein which is not hereinabove qualified by application thereto of a
materiality standard, such representation and warranty need be true and correct
only in all material respects in order to satisfy as to such representation or
warranty the condition precedent set forth in the foregoing provisions of this
Section 5.2(a)).

(b)The Registration Rights Agreement shall have been executed and delivered by
the Purchasers.

(c)The Purchasers shall have performed all obligations and conditions herein
required to be performed or observed by the Purchasers on or prior to the
Closing Date.

(d)No proceeding challenging this Agreement or the transactions contemplated
hereby, or seeking to prohibit, alter, prevent or materially delay the Closing,
shall have been instituted before any court, arbitrator or governmental body,
agency or official and shall be pending.

(e)The sale of the Units by the Company shall not be prohibited by any law or
governmental order or regulation. All necessary consents, approvals, licenses,
permits, orders and

6

--------------------------------------------------------------------------------

authorizations of, or registrations, declarations and filings with, any
governmental or administrative agency or of any other person with respect to any
of the transactions contemplated hereby, other than for Regulation D and state
blue sky filings with respect to the sale of the Units, shall have been duly
obtained or made and shall be in full force and effect.

(f)All instruments and corporate proceedings in connection with the transactions
contemplated by this Agreement to be consummated at the Closing shall be
satisfactory in form and substance to the Company, and the Company shall have
received counterpart originals, or certified or other copies of all documents,
including without limitation records of corporate or other proceedings, which it
may have reasonably requested in connection therewith.

        6.    Transfer, Legends.

        6.1.    Securities Law Transfer Restrictions.    The Purchasers shall
not sell, assign, pledge, transfer or otherwise dispose or encumber any of the
Units being purchased by it hereunder, except (i) pursuant to an effective
registration statement under the Securities Act or (ii) pursuant to an available
exemption from registration under the Securities Act and applicable state
securities laws and, if requested by the Company, upon delivery by the Purchaser
of an opinion of counsel reasonably satisfactory to the Company to the effect
that the proposed transfer is exempt from registration under the Securities Act
and applicable state securities laws. Any transfer or purported transfer of the
Units in violation of this Section 6.1 shall be voidable by the Company. The
Company shall not register any transfer of the Units in violation of this
Section 6.1. The Company may, and may instruct any transfer agent for the
Company, to place such stop transfer orders as may be required on the transfer
books of the Company in order to ensure compliance with the provisions of this
Section 6.1.

        6.2.    Legends.    Each certificate representing any of the Shares or
the Warrant Shares shall be endorsed with the legend set forth below, and each
Purchaser covenants that, except to the extent such restrictions are waived by
the Company, it shall not transfer the Shares or the Warrant Shares represented
by any such certificate without complying with the restrictions on transfer
described in this Agreement and the legend endorsed on such certificate:

"THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
UNDER SAID ACT AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS
EXEMPT FROM SAID ACT."

7.        Affirmative Covenants of the Company. The Company hereby covenants and
agrees that it will file a Preliminary Proxy Statement with the SEC as soon as
possible after the Initial Closing, containing, amongst other matters, a request
for stockholder approval required under Rule 4350(i) of the Nasdaq Marketplace
Rules for the transactions contemplated hereby. Upon obtaining such stockholder
approval, the shares of Series A Preferred Stock shall, by their terms,
immediately convert into shares of Common Stock of the Company.

        8.    Miscellaneous Provisions.

        8.1    Public Statements or Releases.    None of the parties to this
Agreement shall make, issue, or release any announcement, whether to the public
generally, or to any of its suppliers or customers, with respect to this
Agreement or the transactions provided for herein, or make any

7

--------------------------------------------------------------------------------

statement or acknowledgment of the existence of, or reveal the status of, this
Agreement or the transactions provided for herein, without the prior consent of
the other parties, which shall not be unreasonably withheld or delayed,
provided, that nothing in this Section 8.1 shall prevent any of the parties
hereto from making such public announcements as it may consider necessary in
order to satisfy its legal obligations including the actions contemplated by the
Registration Rights Agreement, but to the extent not inconsistent with such
obligations, it shall provide the other parties with an opportunity to review
and comment on any proposed public announcement before it is made. The parties
hereto agree that the Company may issue a press release in substance
substantially as set forth on Schedule 8.1 hereto.

        8.2    Further Assurances.    Each party agrees to cooperate fully with
the other party and to execute such further instruments, documents and
agreements and to give such further written assurances, as may be reasonably
requested by the other party to better evidence and reflect the transactions
described herein and contemplated hereby, and to carry into effect the intents
and purposes of this Agreement.

        8.3    Rights Cumulative.    Each and all of the various rights, powers
and remedies of the parties shall be considered to be cumulative with and in
addition to any other rights, powers and remedies which such parties may have at
law or in equity in the event of the breach of any of the terms of this
Agreement. The exercise or partial exercise of any right, power or remedy shall
neither constitute the exclusive election thereof nor the waiver of any other
right, power or remedy available to such party.

        8.4    Pronouns.    All pronouns or any variation thereof shall be
deemed to refer to the masculine, feminine or neuter, singular or plural, as the
identity of the person, persons, entity or entities may require.

        8.5    Notices.    

(a)Any notices, reports or other correspondence (hereinafter collectively
referred to as "correspondence") required or permitted to be given hereunder
shall be sent by postage prepaid first class mail, courier or telecopy or
delivered by hand to the party to whom such correspondence is required or
permitted to be given hereunder. The date of giving any notice shall be the date
of its actual receipt.

(b)All correspondence to the Company shall be addressed as follows:


Tripath Technology, Inc.
3900 Freedom Circle
Santa Clara, California 95054
Attention: John DiPietro
Telecopier: (408) 565-6824

        with a copy to:

Gray Cary Ware & Freidenrich LLP
400 Hamilton Avenue
Palo Alto, California 95054
Attention: John Fogg, Esq.
Telecopier: (650) 833-2001

(c)All correspondence to the Purchasers shall be addressed to each Purchaser at
the address set forth on Exhibit A hereto.

8

--------------------------------------------------------------------------------

(d)Any entity may change the address to which correspondence to it is to be
addressed by notification as provided for herein.

        8.6    Captions.    The captions and paragraph headings of this
Agreement are solely for the convenience of reference and shall not affect its
interpretation.

        8.7    Severability.    Should any part or provision of this Agreement
be held unenforceable or in conflict with the applicable laws or regulations of
any jurisdiction, the invalid or unenforceable part or provisions shall be
replaced with a provision which accomplishes, to the extent possible, the
original business purpose of such part or provision in a valid and enforceable
manner, and the remainder of this Agreement shall remain binding upon the
parties hereto.

        8.8    Governing Law; Injunctive Relief.    

(a)This Agreement shall be governed by and construed in accordance with the
internal and substantive laws of California and without regard to any conflicts
of laws concepts which concepts, which would apply the substantive law of some
other jurisdiction.

(b)Each of the parties hereto acknowledges and agrees that damages will not be
an adequate remedy for any material breach or violation of this Agreement if
such material breach or violation would cause immediate and irreparable harm (an
"Irreparable Breach"). Accordingly, in the event of a threatened or ongoing
Irreparable Breach, each party hereto shall be entitled to seek, in any state or
federal court in the State of California, equitable relief of a kind appropriate
in light of the nature of the ongoing or threatened Irreparable Breach, which
relief may include, without limitation, specific performance or injunctive
relief; provided, however, that if the party bringing such action is
unsuccessful in obtaining the relief sought, the moving party shall pay the
non-moving party's reasonable costs, including attorney's fees, incurred in
connection with defending such action. Such remedies shall not be the parties'
exclusive remedies, but shall be in addition to all other remedies provided in
this Agreement.

        8.9    Waiver.    No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or be construed as, a further or continuing waiver of any such
term, provision or condition or as a waiver of any other term, provision or
condition of this Agreement.

        8.10    Expenses.    Each party will bear its own costs and expenses in
connection with this Agreement.

        8.11    Assignment.    The rights and obligations of the parties hereto
shall inure to the benefit of and shall be binding upon the authorized
successors and permitted assigns of each party. No Purchaser may assign its
rights or obligations under this Agreement or designate another person (i) to
perform all or part of its obligations under this Agreement or (ii) to have all
or part of its rights and benefits under this Agreement, in each case without
the prior written consent of the Company. The Company may not assign its rights
or obligations under this Agreement without the prior written consent of
Purchasers holding a majority of the outstanding shares of Series A Preferred
Stock. In the event of any assignment in accordance with the terms of this
Agreement, the assignee shall specifically assume and be bound by the provisions
of the Agreement by executing and agreeing to an assumption agreement reasonably
acceptable to the other party.

        8.12    Survival.    The respective representations and warranties given
by the parties hereto, and the other covenants and agreements contained herein,
shall survive the Closing Date and the consummation of the transactions
contemplated herein for a period of one year, without regard to any
investigation made by any party.

9

--------------------------------------------------------------------------------




        8.13    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties hereto respecting the subject matter hereof and
supersedes all prior agreements, negotiations, understandings, representations
and statements respecting the subject matter hereof, whether written or oral. No
modification, alteration, waiver or change in any of the terms of this Agreement
shall be valid or binding upon the parties hereto unless made in writing and
duly executed by the Company and the Purchasers.

        8.14    Counterparts.    This Agreement may be executed in a number of
counterparts, each of which together, shall for all purposes constitute one
Agreement, binding on all of the parties hereto, notwithstanding that all such
parties have not signed the same counterpart.

        IN WITNESS WHEREOF, the parties hereto have executed this Securities
Purchase Agreement under seal as of the day and year first above written.

    TRIPATH TECHNOLOGY, INC.
 
 
By:
 
/s/  DR. ADYA S. TRIPATHI      

--------------------------------------------------------------------------------

Dr. Adya S. Tripathi
President and Chief Executive Officer
 
 


--------------------------------------------------------------------------------

Signature of Purchaser
 
 


--------------------------------------------------------------------------------

Print Name of Purchaser


10

--------------------------------------------------------------------------------


EXHIBIT A


Name

--------------------------------------------------------------------------------

  Number of Units

--------------------------------------------------------------------------------

  Total Purchase Price

--------------------------------------------------------------------------------

305 Investments, L.P.   3,500   $ 105,000
AIG DKR Sound Shore
Holding Ltd
 
8,334
 
$
250,020
Alpha Capital AG
 
10,000
 
$
300,000
Jonathan Art
 
1,750
 
$
52,500
Ascend Partners, LP
 
2,011
 
$
60,330
Ascend Partners Sapient LP
 
2,955
 
$
88,650
Ascend Offshore Fund Ltd
 
11,034
 
$
331,020
Ben Joseph Partners
 
3,000
 
$
90,000
Gregory J. Berlacher
 
1,000
 
$
30,000
Robert A. Berlacher
 
1,250
 
$
37,500
David Callan
 
4,000
 
$
120,000
John Chong
 
1,000
 
$
30,000
Circle T Partners
 
17,000
 
$
510,000
Crossover Ventures, Inc.
 
20,000
 
$
600,000
Encinal Partners
 
12,000
 
$
360,000
Encinal Crossover Fund
 
3,000
 
$
90,000
Endeavor Asset Management
 
10,000
 
$
300,000
Jean Flax
 
1,000
 
$
30,000
Keith Fretz
 
1,700
 
$
51,000
William B. Fretz
 
1,000
 
$
30,000
Bear Stearns Securities
Corp Custodian FBO
Constance Fretz IRA
 
1,000
 
$
30,000
Bear Stearns Securities
Corp Custodian FBO W.
Bruce Fretz IRA
 
1,000
 
$
30,000
Frorer Partners, L.P.
 
10,000
 
$
300,000
Vincent J. Fumo
 
1,335
 
$
40,050
Gruber & McBaine International
 
5,833
 
$
174,990
Jon D. Gruber and Linda W. Gruber
 
5,000
 
$
150,000
Jon D. Gruber TTEE
FBO Jonathan Wyatt
Gruber Dtd 12/30/75
 
833
 
$
24,990

11

--------------------------------------------------------------------------------


Jon D. Gruber TTEE
FBOLindsay Gruber Dtd
12/29/76
 
833
 
$
24,990
Gryphon Master Fund
 
16,667
 
$
500,010
Insignia Partners, L.P.
 
2,500
 
$
75,000
JEB Investments, Ltd.
 
20,000
 
$
600,000
JEB Partners, L.P.
 
20,000
 
$
600,000
Richard Johnson
 
500
 
$
15,000
David and Debra Ann Johnson JT TEN
 
1,000
 
$
30,000
Lancaster Investment Partners, L.P.
 
12,500
 
$
375,000
Langley Partners, LP
 
8,500
 
$
255,000
Lagunitas Partners, L.P.
 
27,500
 
$
825,000
Manchester Growth Fund, L.P.
 
15,000
 
$
450,000
Manchester Institution Fund, L.P.
 
25,000
 
$
750,000
Manchester Offshore, Ltd.
 
20,000
 
$
600,000
Stephen C. Marcus
 
1,000
 
$
30,000
Stephen C. Marcus C/F
Shane Newman UGMA/PA
 
250
 
$
7,500
Osirus Investment Partners, LP
 
5,000
 
$
150,000
Pequot Scout Fund, L.P.
 
75,000
 
$
2,250,000
Pequot Navigator Offshore Fund, Inc.
 
25,000
 
$
750,000
Polar Capital, L.P.
 
17,000
 
$
510,000
Porter Partners, L.P
 
10,000
 
$
300,000
Prism Partners, L.P.
 
51,500
 
$
1,545,000
Prism Offshore Fund Ltd
 
65,165
 
$
1,954,950
Proximity Fund LP
 
10,000
 
$
300,000
Proximity International Ltd.
 
3,333
 
$
99,990
Quantico Partners, L.P.
 
8,500
 
$
255,000
Sethuram Family Trust
 
5,000
 
$
150,000
SF Capital Partners Ltd
 
33,334
 
$
1,000,020
Ronald Spangler
 
1,666
 
$
49,980
Spinner Global
Technology Fund, Ltd.
 
66,667
 
$
2,000,010

12

--------------------------------------------------------------------------------


Peter G. Stanley TTEE
U/W/O Edward Stanley
FBO Peter G. Stanley
GST Exempt
 
5,500
 
$
165,000
Peter G. Stanley TTEE
U/W/O Edward Stanley
FBO Peter G. Stanley
Non-Exempt
 
5,500
 
$
165,000
 
 
699,950
 
$
20,998,500.00

13

--------------------------------------------------------------------------------



QuickLinks


SECURITIES PURCHASE AGREEMENT
EXHIBIT A
